Case: 2:13-cr-00068-MHW-KAJ Doc #: 124 Filed: 07/13/20 Page: 1 of 2 PAGEID #: 586




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

DARNELL HARRIS,
                                       CASE NO. 2:20-CV-3158
      Petitioner,                      CRIM. NO. 2:13-CR-68
                                       JUDGE MICHAEL H. WATSON
      v.                               Magistrate Judge Kimberly A. Jolson

UNITED STATES OF AMERICA,

      Respondent.

                                      ORDER

      On June 23, 2020, the Magistrate Judge issued a Report and

Recommendation pursuant to Rule 4(b) of the Rules Governing Section 2255

Proceedings recommending that this action be transferred to the United States

Court of Appeals for the Sixth Circuit as successive. ECF No. 123. Although the

parties were advised of the right to file objections to the Magistrate Judge’s

Report and Recommendation, and of the consequences of failing to do so, no

objections have been filed.

      The Report and Recommendation, ECF 123, is ADOPTED and

AFFIRMED. The Motion to Vacate under 28 U.S.C. § 2255, ECF 122, is hereby

TRANSFEERRED to the Sixth Circuit as successive.

      Petitioner has waived his right to appeal by failing to file objections. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). Therefore, the Court DECLINES to issue a certificate of appealability.
Case: 2:13-cr-00068-MHW-KAJ Doc #: 124 Filed: 07/13/20 Page: 2 of 2 PAGEID #: 587




      IT IS SO ORDERED.

                               ____/s/ Michael H. Watson_______________
                               MICHAEL H. WATSON, JUDGE
                               UNITED STATES DISTRICT COURT




                                       2
